Opinion oe the Court B\r
Judge Robertson :
If, as averred in the answer, the order was drawn for payment of goods bought on a credit of four months and that, through inadvertance or mistake, the credit was omitted in the order and in the unqualified complaint on sight, the action was brought prematurely and the appellee was not entitled to interest. Such a mistake, if admitted or indisputably proved, would have entitled the appellant to an abatement of the action, and was, as between drawer and drawee, an admissible defense.

Lindsey, for appellants.


Weir, for appellees.

The circuit court therefore erred in sustaining the demurrer to the answer and thereupon rendering judgment for principal and interest.
Wherefore, the judgment is reversed, and the cause remanded for further proceedings.